                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF INDIANA
                               SOUTH BEND DIVISION

 MICHAEL WILSON,

                       Plaintiff,

                      v.                           CAUSE NO.: 3:19-CV-1123-JD-MGG

 RON NEAL, et al.,

                      Defendants.

                                    OPINION AND ORDER

       Michael Wilson, a prisoner without a lawyer, filed a complaint. “A document

filed pro se is to be liberally construed, and a pro se complaint, however inartfully

pleaded, must be held to less stringent standards than formal pleadings drafted by

lawyers . . .” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quotation marks and citations

omitted). Nevertheless, pursuant to 28 U.S.C. § 1915A, the court must review the

complaint and dismiss it if the action is frivolous or malicious, fails to state a claim, or

seeks monetary relief against a defendant who is immune from such relief. “In order to

state a claim under [42 U.S.C.] § 1983 a plaintiff must allege: (1) that defendants

deprived him of a federal constitutional right; and (2) that the defendants acted under

color of state law.” Savory v. Lyons, 469 F.3d 667, 670 (7th Cir. 2006).

       In the complaint, Wilson alleges that, since July 12, 2019, he has been housed in a

disciplinary housing unit at the Indiana State Prison. In this cell, there are many rats

and cockroaches, and he is forced to drink dirty water. Wilson seeks money damages.
       Wilson asserts Eighth Amendment conditions of confinement claims against

Warden Neal and Lieutenant Taylor because they are generally responsible for the

inmates in disciplinary housing. In evaluating an Eighth Amendment conditions of

confinement claim, the court conducts both an objective and a subjective inquiry. Farmer

v. Brennan, 511 U.S. 825, 834 (1994). The objective inquiry asks whether the alleged

deprivation is “sufficiently serious” so that “a prison official’s act results in the denial of

the minimal civilized measure of life’s necessities.” Id. Inmates are entitled to be

provided with adequate food, clothing, shelter, bedding, hygiene materials, and

sanitation. Knight v. Wiseman, 590 F.3d 458, 463 (7th Cir. 2009); Gillis v. Litscher, 468 F.3d

488, 493 (7th Cir. 2006). The subjective inquiry asks whether the defendant “acted in an

intentional or criminally reckless manner, i.e., the defendant must have known that the

plaintiff was at serious risk of being harmed and decided not to do anything to prevent

that harm from occurring even though he could have easily done so.” Board v. Farnham,

394 F.3d 469, 478 (7th Cir. 2005). Additionally, for constitutional claims under 28 U.S.C.

§ 1983, “liability depends on each defendant’s knowledge and actions, not on the

knowledge or actions of persons they supervise.” Burks v. Raemisch, 555 F.3d 592, 594

(7th Cir. 2009). While Wilson may have a valid claim, he does not describe how Warden

Neal or Lieutenant Taylor are aware of his housing conditions or are otherwise

personally involved with this claim. Therefore, he may not proceed against them on this

complaint.

       Nevertheless, Wilson may file an amended complaint. See Luevano v. Wal-Mart,

722 F.3d 1014 (7th Cir. 2013). If he chooses to file an amended complaint, he should


                                               2
obtain the court’s approved form from the prison law library, and he must put the case

number of this case on it, which is on the first page of this order. In the amended

complaint, he should describe his interactions with each defendant in detail, including

names, dates, location, and explain how each defendant was responsible for harming

him.

       For these reasons, the court:

       (1) GRANTS Michael Wilson until February 3, 2020, to file an amended

complaint; and

       (2) CAUTIONS Michael Wilson that, if he does not respond by that deadline, this

case will be dismissed without further notice.

       SO ORDERED on January 2, 2020

                                                      /s/JON E. DEGUILIO
                                                 JUDGE
                                                 UNITED STATES DISTRICT COURT




                                            3
